Title: From George Washington to Brigadier General Edward Hand, 12 November 1778
From: Washington, George
To: Hand, Edward


  
    Sir.
    Head Quarters [Fredericksburg, N.Y.] 12th Nov. 1778
  
I have to acknowlege your letter of the 29th Ulto with its several inclosures.
The two militia companies, who were under General Starks discharge, and which you mention on the cover of your letter to have left you, will necessarily forfeit by this step the state bounty, as appears by its own resolutions of June the 10th 1778.
Cloathing has been already sent on to Aldens—Butlers and Poseys corps—When the other troops are mustered which are still unprovided and exact and accurate returns made out, you will then order officers down for the purpose of procuring them the necessary supplies. The return should correspond with their wants and include both their serviceable and unserviceable articles of cloathing. I am &c.

  G.W.

